Memorandum Opinion
This is an appeal from a decision of a Master (Theodore Wadleigh, Esq.) upholding the granting of a lot frontage variance in Nashua. After the master’s report was approved, by the Superior Court {Goode, J.), the intervenor land owners appealed, asserting that the master imposed an improper condition on the variance. We have no record of the proceedings below; thus our review of the master’s decision is restricted. See L & R Rentals v. Judge, 122 N.H. 327, 328, 444 A.2d 542, 543 (1982); Gordon v. Tafe, 121 N.H. 250, 252, 428 A.2d 892, 894 (1981). We find no error on the record before us.

Affirmed.